Mr. Justice Morris
delivered the opinion of the Court:
There is no opinion filed in this cause by the justice holding the special term; and we are not advised upon what grounds he based his decision. We cannot even conjecture from anything we find in the record, what those grounds were. We are compelled to think that he must have mis*347taken the facts in the case; for, in our opinion, the decree is not justified either by the pleadings or the testimony.
The bill of complaint is very defective. If the printed record contains a correct copy of it, as it purports to do, the description of the property is too vague and indefinite to form the basis of any relief. It is simply stated that the complainant was the owner of “part of lot seven (7), in square 214”; but of what part we are not told; and lot seven was evidently divided into several parts. Muniments of title ought not to be subjected to the strain of loose allegations of this character. But possibly this defect may be regarded as cured by the deed introduced in evidence in the cause, and which contains an accurate description.
The main purpose of the bill is to remove what is supposed to be a cloud upon the complainant’s title. But the bill fails to set forth the existence of any such cloud, or of anything that in law or equity is regarded as amounting to a cloud upon title. A recent writer on legal subjects has given a description or definition of a cloud upon title, which we regard as substantially correct. He states that a cloud on title is “ an outstanding claim or incumbrance on real estate, which, if valid, would affect or impair the title of the owner of a'particular estate, and which apparently and on its face has that effect, but which can be shown by extrinsic evidence to be invalid or inapplicable to the estate in question. A conveyance, mortgage, judgment, tax levy, &c., may all in groper cases, constitute a cloud on title.” Black’s Law Dictionary, title, Cloud on Title.
In the case of Hannewinkle v. Georgetown, 15 Wall., 547, the Supreme Court of the United States, by Mr. Justice Hunt, said: “ It has long been held that there exists no cloud upon the title which justifies the interference of a court of equity, where the proceedings are void upon their face; that is, the same record which must be introduced to establish the title claimed will show that there is no title.” And in the case of Peirsoll v. Elliott, 6 Peters, 95, the same court, by Chief Justice Marshall, said: “The courtis well satisfied that *348this would be a proper case for a decree according to the prayer of the bill, if the defectiveness of the conveyance was not apparent on its face, but was to be proved by extrinsic testimony. The doubt respecting the propriety of the interference of a court of equity, is produced by the fact that the deed is void upon its face; and has been declared to be void by this court. It is therefore an unimportant paper, which cannot avail its possessor.”
In the case of Hamilton v. Cummings, 1 Johns. Ch., 517, Chancellor Kent expresses the view that a court of equity might entertain jurisdiction to decree the cancellation of an instrument void on its face; but the statement confessedly was not required in the case before him; and it has been disapproved by the Supreme Court of the United States in the case of Peirsoll v. Elliott, above cited. Story, in his Equity Jurisprudence, rather leans to the opinion expressed by Chancellor Kent, in the case of Hamilton v. Cummings; but is forced to admit the limitation upon it by the great majority of the authorities. Eq. Jurisprudence, Secs. 699, 700, 700a, and notes to Section 700.
In the case of Nickerson v. Loud, 115 Mass., 94, in which a person, who was a stranger to the title, caused a paper to be recorded which set forth some claim to the property, the Supreme Court of Massachusetts, by Gray, Chief Justice, citing and following the decision in Peirsoll v. Elliott, said: “ In order to induce a court of equity to order a writing to be cancelled or surrendered, as constituting a cloud upon title, it must at least be an instrument which upon its face is, or with the aid of extrinsic facts, may be, some evidence of a right adverse to the plaintiffs.” And in the course of the same case it was suggested by Wells, Justice, that there never had been a case where a deed between strangers had been held to be a cloud on title.
Under the influence of the authorities on the subject, therefore, we are constrained to hold that the complainant in the present suit has not stated in her bill of complaint a case of which equity can or ought to take cognizance. Her allega*349tion simply is that Ida S. Bowman, a stranger to the title, executed a deed of trust of the property to trustees to secure a pretended debt to Eliza Bowen, also a total stranger to the title; and, as if to emphasize the difficulty, she adds that neither Ida S. Bowman nor Eliza Bowen has any right, title or interest whatever, legal or equitable, in the property. Such a deed, so executed, is utterly void as against the complainant, and cannot, in the legal sense of the term, constitute a cloud upon the complainant’s title.
It seems to have done so however, as a matter of fact; and the case would seem to be one to justify the animadversion of Kent and Story in reference to the refusal of courts of equity to intervene in such cases. But after all, as suggested by Story in the passage from his work on Equity Jurisprudence, heretofore cited, the complainant’s purpose is sufficiently subserved by the declaration of the nullity of the alleged deed and the dismissal of the bill on that account, when the reason of the dismissal is stated, as it should be, in the decree of the court.
It may be added here that the answer of the defendant Eliza Bowen and the testimony in the cause make out a better case of cloud on title than is alleged in the complainant’s bill. But the record that is introduced shows conclusively that Eliza Bowen never had any right or title to the property in question; and that the claim which she sets up in her answer had been adjudicated by the final decree of the Supreme Court of the District of Columbia in a suit instituted for the express purpose of enforcing it, and had been shown to be baseless and unfounded. The same records, into which her deed has been improperly introduced, suffice to show the nullity of it.
It may also be added that, if a sufficient case of cloud on title had been shown in the bill, it is manifest that Ida S. Bowman should have been made a party to the suit; and that, without making her a party, it would have been improper to proceed against the claim of Eliza Bowen.
From what we have stated, it is entirely clear that the court in special term was wholly in error in decreeing peremptorily, *350as it did, and not merely as a condition precedent to relief, as it might more properly have done, that the complainant should pay over to the defendant, Eliza Bowen, or bring into court for her, the sum of $800, less the amount in the hands of the defendant Duncanson. It was error to decree that the complainant should pay any sum whatever. It was likewise error to require the complainant to pay the costs of the suit; for there is nothing whatever in the record to justify such a requirement.
The decree of the special term must, therefore, be reversed; and the cause must be remanded to that court, with directions to enter a decree dismissing the bill of complaint, for the reason to be specified in the decree, that the deed alleged in the bill of complaint to be a cloud upon the complainant’s title is void on its face, and constitutes no such cloud. The decree also should direct that the sum of $410 in the registry of the court should be paid over to the complainant, Nancy Welden, to whom it rightfully belongs.
Also, inasmuch as the defendant Eliza Bowen plainly sought to cloud the complainant’s title, and the proceedings in this cause were occasioned by her action, she should be charged with a reasonable share of the costs of the suit, notwithstanding tire dismissal of the complainant’s bill. And, therefore, the costs, excepting the costs of this appeal, which must be charged entirely against the defendant Eliza Bowen, will be apportioned equally between the said defendant and the complainant.
The cause is, therefore, remanded to the Supreme Court of the District of Columbia, in special term, with directions to enter a decree in accordance with this opinion.

Decree reversed and cause remanded.